





EXCLUSIVE SUPPLY AGREEMENT







THIS EXCLUSIVE SUPPLY AGREEMENT (“Agreement”) is made and entered into as of
August 17, 2011 (“Effective Date”) by and between Bazi International, Inc., a
Nevada Corporation, and its wholly owned subsidiary, Bazi, Inc., a Colorado
corporation (collectively “BAZI”), and Orthopedic National Network, LLC, a
California  limited liability company (“ONN”).  This Agreement sometimes refers
to BAZI and ONN individually as a “Party” and collectively as “Parties.”

 

RECITALS




A.

BAZI has developed and owns all rights to a certain liquid supplement targeting
joint cells (the “Product”).

B.

ONN desires to purchase the Product on an exclusive basis, and BAZI desires to
supply the Product to ONN on an exclusive basis, pursuant to the terms and
conditions of this Agreement.

C.

The Parties also desire for ONN to continue to endorse the Product following the
exclusive purchase and supply period in exchange for certain royalty payments,
pursuant to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the foregoing Recitals which are made a
substantive part of this Agreement and of the mutual covenants of the Parties
hereinafter set forth, the Parties agree as follows:

AGREEMENT

1.

GRANT OF RIGHTS; EXCLUSIVITY.  Subject to the provisions of this Agreement,
 BAZI grants ONN during the Distribution Term, defined below, the exclusive
right to purchase the Product from BAZI, to distribute and sell the Product
worldwide through any means, and, additionally, the limited, non-exclusive
license to use any service marks, trademarks and trade names of BAZI associated
with the Product (the “Marks”), solely in connection with such distribution and
sale.  During the Distribution Term, for so long as ONN complies with the terms
of this Agreement, BAZI shall not sell the Product directly to any customer or
indirectly through any person or entity other than ONN.  

2.

PRICES; SHIPPING; PAYMENT.  

(a)

The Product shall be sold by BAZI to ONN at the price of $8.10 per Unit (the
“Purchase Price”).  A “Unit” is a 32-ounce package of the Product.  If the
Product is sold in other quantities, each 32-ounce quantity sold will be deemed
a Unit, unless the Parties otherwise agree.  If BAZI’s production costs for the
Product increase by more than 10% from the date of this Agreement or a previous
increase in the Purchase Price in accordance with this Section 2(a), then BAZI
will have the right to increase the Purchase Price by a percentage equal to such
increase effective upon 60 days’ notice to ONN. In the event of a decrease in
the production cost of the Product by more than 10% from the date of this
Agreement or a previous decrease in the Purchase Price in accordance with this
Section 2(a), then Bazi will have the duty to decrease the Purchase Price by a
percentage equal to such decrease effective upon 60 days’ notice to ONN. ONN
shall have the right to request that BAZI provide a breakdown in the costs of
the Product to determine whether any adjustments to the Purchase Price is
required under this Section 2(a).

(b)

Purchases for Product by ONN shall be made pursuant to written orders
transmitted by ONN directly to BAZI.  ONN shall place all orders for the Product
in a quantity of at least 1,000 Units.  BAZI will notify ONN within five days of
BAZI’s receipt of an order as to whether the order is accepted, and supply ONN
with an anticipated delivery date.  No order may be withdrawn or cancelled by
ONN after BAZI has accepted the order.  ONN acknowledges that BAZI is utilizing
the services of a third party manufacturer to manufacture the Product, and
therefore BAZI is not able to guarantee or ensure any particular delivery date;
provided, however BAZI shall make a reasonable effort to ensure delivery by a
particular delivery date; provided, further, that BAZI shall seek to source
Product from an alternative third party manufacturer in the event its principal
manufacturer is unable or unwilling to provide for delivery of the Product
within 2 weeks unless otherwise mutually agreed upon in a writing for a
specified period time.  

(c)

Product purchased by ONN from BAZI will be shipped to the location(s) designated
by ONN, F.O.B. shipping. point  ONN will be responsible for paying all costs of
shipping and all taxes incurred in connection with the sale and shipment of
Product, including all customs or duty charges, foreign currency purchase
levies, import and export fees and levies, and other similar costs, charges and
taxes, which shall be in addition to the Purchase Price.  These costs and taxes
will vary, and BAZI reserves the right to charge additional fees and costs for
special shipping services that are necessary or that may be requested by ONN.
 ONN shall authorize the method of shipment based on BAZI’s recommendations or
otherwise select the method of shipment based on their particular preferred
method.  BAZI shall have sole discretion over the packaging of the Product, but
shall take reasonable precautions to prevent damage of the Product in transit.

(d)

Upon receipt of the shipment of the Product to ONN, BAZI shall issue a written
invoice therefor.  Each invoice shall contain an itemized description of the
Product and all applicable charges.   Upon receipt and acceptance of the
product, ONN shall pay in U.S. dollars the undisputed amount set forth in any
invoice within 15 days after receipt of such receipt.  Payment by ONN shall
constitute acceptance of the Product.  In the event of non payment, BAZI shall
be entitled to hold up shipment of Product ordered and temporarily suspend this
Agreement, without prejudice to any other remedy available to BAZI.  All
payments under this Agreement shall be made in U.S. dollars. ONN shall examine
the Product as soon as possible after their arrival at destination and shall
notify BAZI in writing of any lack of conformity of the Product within 20 days
from the date when ONN receives the Product.  ONN shall have no remedy for lack
of conformity if it fails to notify BAZI within said period.

(e)

ONN specifically acknowledges and agrees that this Agreement is not a
requirements contract, and BAZI is not obligated to meet all of ONN’s
requirements for the Product.  BAZI is bound to fulfill all orders placed by
ONN.,   As a condition for endeavouring to meet any orders for Product in excess
of 10,000 Units, BAZI may require that ONN pay for such Product in advance,
following BAZI’s receipt of the applicable order, or negotiate other terms with
ONN acceptable to BAZI.

3.

TERM.  

(a)

The term of this Agreement (the “Term”), unless earlier terminated according to
this Agreement or on the mutual agreement of the Parties, will consist of (i) a
distribution term (the “Distribution Term”) commencing on the Effective Date and
expiring on the earlier of (a) the second anniversary of the Effective Date, or
(b) the date that ONN has purchased a total of 2,000,000 Units from BAZI; and
(ii) a royalty term (the “Royalty Term”) commencing on the expiration of the
Distribution Term and continuing for 20 years following the expiration of the
Distribution Term.

(b)

This Agreement may be terminated by either Party prior to the expiration of the
Term upon 30 days’ prior written notice to the other Party if the other Party
commits a material breach of or fails to perform or observe any of its
representations, covenants or obligations hereunder, including, without
limitation, the failure to timely pay any amounts due and owing to the other
Party.  The written notice shall state the particulars of the violation or
failure and shall allow the Party to whom the written notice is delivered 30
days to cure such violation or failure.  If the violation or failure is not
cured within the 30-day period, the Party delivering the written notice may
terminate this Agreement immediately upon further written notice to the other
Party.

(c)

This Agreement may be terminated by BAZI prior to the expiration of the Term
immediately upon notice to ONN at any time after a Change in Control of ONN has
been effected.  A “Change in Control” of ONN means (i) a sale, lease or other
disposition of all or substantially all of the assets of ONN, (ii) a
consolidation or merger of ONN and any other person, organization, or entity, in
connection with any of which the equity owners of ONN immediately prior to such
consolidation, merger or reorganization own less than 50% of the outstanding
voting power of the surviving entity (or its parent) following the
consolidation, merger or reorganization, or (iii) any transaction (or series of
related transactions involving ONN or any of its Affiliates) that results in the
equity owners of ONN immediately prior to such transaction owning less than 50%
of the outstanding voting power in ONN or its successor.  This Agreement may
also be terminated by BAZI prior to the expiration of the Term immediately upon
notice to ONN if ONN becomes insolvent or is adjudicated a bankrupt; or any
action is taken by ONN, or by others against ONN under any insolvency,
bankruptcy or reorganization act, or if ONN makes an assignment for the benefit
of creditors, or a receiver is appointed for ONN.

(d)

Upon termination or expiration of this Agreement during the Distribution Term,
ONN shall pay BAZI for any orders placed prior to the termination or expiration
that are fulfilled by BAZI.  The Net Income payable to BAZI as set forth in
Section 4 below shall continue to be payable to BAZI until all Product in ONN’s
inventory have been sold.

4.

ONN NET PROFITS.  

(a)

In consideration for the grant of exclusive rights hereunder, ONN agrees to pay
to BAZI, on a quarterly basis, 25% of the Net Income of ONN, throughout the
Distribution Term of this Agreement and until all Product in the inventory of
ONN have been sold by ONN.  

(b)

“Net Income” shall have the ordinary meaning applicable under United States
Generally Accepted Accounting Principles (GAAP).  ONN’s Net Income shall be
determined based on its quarterly unaudited standard profit and loss statement,
for the first three calendar quarters of the year, and based on its financial
statements audited by an independent auditor for the fourth calendar quarter of
the year.  The unaudited standard profit and loss statements shall be prepared
within 30 days of the end of each of the first three calendar quarters, and
shall be provided to BAZI within that time along with the payment of BAZI’s
share of the Net Income corresponding to the applicable quarter.  The audited
financial statements shall be prepared within 90 days of the calendar year end,
and shall be provided to BAZI within that time along with the payment of BAZI’s
share of the Net Income for the final quarter of the year.  If the audited
annual financial statements reveal an underpayment in the amount paid to BAZI
during any of the first three calendar quarters of the year, then ONN will also
pay BAZI for such amounts underpaid with the fourth calendar quarter payment.  

(c)

BAZI or its designated representatives may inspect and/or audit the books and
records of ONN that BAZI in its sole discretion determines may be relevant in
determining the Net Income of ONN, which records may include but are not limited
to (i) tax returns; (ii) quarterly and/or annual financial statements, including
profit and loss statements and balance sheets; (iii) copies of check ledgers and
bank statements for checking and savings accounts; (iv) copies of any checks or
other evidence of payments; and (v) all contracts or agreements entered into by
ONN with third parties related to ONN’s business.  Any such inspection or audit
shall be conducted at BAZI’s expense.  Inspections and audits conducted at ONN’s
premises may take place upon 30 days’ prior notice, during normal business
hours.  BAZI may audit and inspect documents covering a period beginning with
the date on which ONN first came into existence, continuing until the time that
this Agreement has been terminated or expired and ONN has sold all of the
Product in its inventory.  If any audit discloses a deficiency in amounts for
payments owed to BAZI pursuant to this Agreement, then such amounts will become
immediately payable to BAZI by ONN, with interest from the date such payments
were due at the lesser of 18% per annum or the maximum rate allowed by law.  In
addition, if it is found by any audit that the Net Income of ONN’s business has
been understated by 5% or more during the period audited, ONN must pay all
reasonable costs and expenses BAZI incurred in connection with the audit,
including the costs and fees of any independent accountant and the travel and
living expenses and compensation of any of BAZI’s employees or agents conducting
such audit.




5.

OBLIGATIONS DURING THE ROYALTY TERM.




(a)

During the Royalty Term, ONN agrees to publicly endorse the Product in a manner
reasonably acceptable to BAZI.  BAZI shall have the right to include the ONN
endorsement in its advertising materials, packaging, or other publications or
materials.




(b)

In consideration for the endorsement of the Product described above, BAZI agrees
to pay ONN, on a quarterly basis during the Royalty Term, 7.5% of its Net Sales
realized directly from the sale of the Product by BAZI.    




(c)

“Net Sales” shall have the ordinary meaning applicable under United States
Generally Accepted Accounting Principles (GAAP).  For purposes of this Section
5, the only Net Sales considered shall be those resulting directly from the sale
of the Product by BAZI.  During the Royalty Period, BAZI shall provide a
quarterly written report to ONN stating its Net Sales related to the sale of the
Product, but BAZI shall not be required to provide financial statements to ONN.
 The written report shall be prepared within 30 days of the end of each calendar
quarter and shall be provided to ONN within that time along with the payment of
ONN’s share of the Net Sales related to the sale of the Product during that
applicable quarter.  




(d)

ONN or its designated representatives may inspect and/or audit the books and
records of BAZI that ONN in its reasonable discretion determines may be relevant
in determining the Net Sales of BAZI solely related to the Product, which
records may include but are not limited to (i) copies of any checks, receipts,
or other evidence of payments related to the Product; and (ii) all contracts or
agreements entered into by BAZI with third parties related to BAZI’s sale of the
Products.  Any such inspection or audit shall be conducted at ONN’s expense.
 Inspections and audits conducted at BAZI’s premises may take place upon 30
days’ prior notice, during normal business hours.  ONN may audit and inspect
documents covering a period beginning with the start of the Royalty Period and
continuing until the end of the Royalty Period.  If any audit discloses a
deficiency in amounts for payments owed to ONN pursuant to this Agreement, then
such amounts will become immediately payable to ONN by BAZI, with interest from
the date such payments were due at the lesser of 18% per annum or the maximum
rate allowed by law.  In addition, if it is found by any audit that BAZI’s Net
Sales related to the sale of the Product have been understated by 5% or more
during the period audited, BAZI must pay all reasonable costs and expenses ONN
incurred in connection with the audit, including the costs and fees of any
independent accountant and the travel and living expenses and compensation of
any of ONN’s employees or agents conducting such audit.




(e)

Nothing in this Agreement shall be deemed to require BAZI to offer and sell the
Product during the entire Royalty Term, and BAZI shall have the right to
discontinue the sale of the Product in its sole discretion at any time.




6.

REPRESENTATIONS AND WARRANTIES.

(a)

Representations and Warranties of ONN.  ONN represents and warrants as of the
Effective Date that it is a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of California; it has
full legal power and authority to enter into this Agreement and perform its
obligations under this Agreement, and this Agreement in no way contravenes or
conflicts with the terms and condition of any other agreement or instrument to
which ONN is a party or by which it is bound; this Agreement, when executed,
constitutes a legal, valid and binding obligation of ONN, enforceable in
accordance with its terms; and the execution and delivery of this Agreement, and
the performance of its obligations under this Agreement, have been duly
authorized by all necessary company action.

(b)

Representations and Warranties of BAZI.  BAZI represents and warrants as of the
Effective Date that it is a corporation, duly incorporated, validly existing and
in good standing under the laws of the State of Colorado; it has full legal
power and authority to enter into this Agreement and perform its obligations
under this Agreement, and this Agreement in no way contravenes or conflicts with
the terms and condition of any other agreement or instrument to which BAZI is a
party or by which it is bound; this Agreement, when executed, constitutes a
legal, valid and binding obligation of BAZI, enforceable in accordance with its
terms; and the execution and delivery of this Agreement, and the performance of
its obligations under this Agreement, have been duly authorized by all necessary
company action.

7.

ACTIVITIES OF ONN.  During the Distribution Term, ONN shall use commercially
reasonable efforts to market, distribute and sell the Product within the network
of physicians affiliated with ONN.  ONN shall comply with all applicable laws,
statutes, regulations, rules and directives which may be applicable to the
promotion and sale of the Product, and will at all times conduct its business in
accordance with high standards of business ethics.  ONN shall not suggest in any
way that the Product are manufactured by ONN.  Except as specified in this
Agreement, ONN shall have the sole power and control over all of its marketing,
promotion and other sales activity.  




8.

PRODUCT WARRANTY.  BAZI WARRANTS THAT THE INFORMATION PROVIDED ON THE PACKAGING
OF THE PRODUCT IS ACCURATE AND THAT THE PRODUCT IS SAFE FOR HUMAN CONSUMPTION
WHEN USED AS DIRECTED ON THAT PACKAGING.  BAZI HEREBY DISCLAIMS ALL EXPRESS AND
IMPLIED WARRANTIES, EXCEPT TO THE EXTENT SET FORTH ON THE PACKAGING, WITH
RESPECT TO THE PRODUCT, INCLUDING, WITHOUT LIMITATION, ALL IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR ANY UNIQUE, SPECIAL OR PARTICULAR PURPOSE.  




9.

PRODUCT REPLACEMENTS.  If BAZI replaces existing Product with new versions of
such Product, then ONN shall, at its sole cost and expense, either sell, certify
destruction or return to BAZI such replaced Product, within 10 days of a request
by BAZI at the discretion of ONN.  

10.





FORCE MAJEURE.  Neither Party will be in default for any failure or delay in
performing any obligation hereunder, except for a failure to pay amounts due if
such failure results from any cause not within its reasonable control,
including, without limitation, fire, lightning, storm, flood, earthquake,
governmental laws, regulations or other acts, sabotage, acts of the public
enemy, war, riots or insurrection, or other acts of God (each a “Force Majeure
Event”).  A Party whose performance is prevented by a Force Majeure Event will
give prompt written notice to the other Party, and will devote its commercially
reasonable best efforts to remedying, to the extent possible, the condition
giving rise to such Force Majeure Event, and to resuming performance promptly.






11.

INDEMNIFICATION.



(a)

BAZI Indemnity.  BAZI agrees to defend, indemnify and hold ONN harmless from and
against any and all costs, losses and liabilities, including, without
limitation, reasonable attorneys fees and costs (“Damages”), relating to,
resulting from or arising in connection with (a) the negligence or willful
misconduct of BAZI; (b) any design or manufacturing defects in any of the
Product; or (c) any claim based upon a breach by BAZI of its representations,
warranties or obligations set forth herein.



(b)

ONN Indemnity.  ONN agrees to indemnify and hold BAZI harmless from and against
any and all Damages relating to, resulting from or arising in connection with
(a) ONN’s distribution or sale of Product or any other business activities of
ONN; (b) the use of any of the Marks other than in accordance with the terms
hereof; (c) the negligence or willful misconduct of ONN; or (d) any claim based
upon a breach by ONN of its representations, warranties or obligations set forth
herein.

(c)

Procedures.  A Party demanding indemnification (“Indemnitee”) shall give prompt
written notice thereof, and of the facts upon which based, to the other Party
(“Indemnitor”).  If an indemnity demand relates to a claim by a non-Party,
Indemnitor will have the right, at its own cost, to assume the defense or
settlement of such claim with counsel of its own choosing; provided, such
counsel must be reasonably acceptable to the Indemnitee.  Indemnitee may
participate in any proceedings, through its own counsel, and at its own separate
cost.  No claim by a non-Party may be settled without the consent of Indemnitee,
which consent shall not be unreasonably withheld.  The existence or extent of
insurance coverage will not affect indemnification rights and obligations
hereunder.  

12.

RELATIONSHIP OF PARTIES.  The Parties are independent contractors and not
agents, franchisees, or franchisors of each other.  Each Party will maintain
complete control over their respective employees and agents and over their
relationship with their respective agents and contractors, and the means,
methods and techniques for performing their obligations and requirements of this
Agreement, without the interference or control of the other Party.  Nothing
herein creates any contractual relationship between a Party and any agents or
contractors of the other Party.  Each Party will perform its obligations
hereunder subject only to compliance with this Agreement.  Neither Party will be
liable for any debts, acts, obligations or torts of the other or its agents,
servants or employees.

13.

PROPRIETARY RIGHTS.  ONN agrees and acknowledges that BAZI is the owner of all
intellectual property rights in the Product and the Marks.  ONN does not acquire
any intellectual property rights in the Product or the Marks by virtue of this
Agreement.  ONN is not permitted to copy, reproduce, modify, disassemble,
decompile, imitate, change, analyze, or reconstruct the Product without BAZI’s
prior written consent, which consent may be unreasonably withheld.  The Parties
agree and acknowledge that nothing contained herein shall limit the rights and
obligations of ONN as set forth in Section 7 of this Agreement.




14.

CONFIDENTIALITY.  During the effectiveness of this Agreement, the Parties may
disclose to one another non-public information concerning their respective
businesses and operations (including the formula or other information about the
Product, pricing information, and other trade secrets) which is confidential and
proprietary (“Confidential Information”).  Each Party agrees that Confidential
Information disclosed by the other Party will not, without the prior written
approval of the other Party, be disclosed (other than to those of its employees,
agents and representatives with a reasonable need-to-know and who agree to honor
the provisions of this Section) or used by it except in connection with this
Agreement.  Each Party will be responsible for any breach of this Section by,
and jointly and severally liable with, its employees, agents and
representatives.  Confidential Information does not include information which
(i) is already known to the receiving Party at the time of disclosure, (ii) is
or becomes part of the public domain through no fault of the receiving Party,
(iii) is lawfully received from a third party who rightfully disclosed such
information without restriction, (iv) is independently and legally derived or
developed by the receiving Party without any use of the Confidential Information
of the disclosing Party or (v) is required to be disclosed under legal process.
 If a Party is requested to disclose Confidential Information pursuant to clause
(v) of the immediately preceding sentence, it will promptly notify the other
Party by written notice and provide such information as the other Party
reasonably requires to allow the other Party to seek a protective order or other
order prohibiting or limiting the disclosure of such Confidential Information.
 Upon termination of this Agreement, neither Party thereafter will use or
disclose any Confidential Information received from the other Party, and will
promptly return each and every copy thereof, whether in written or electronic
form, or will promptly destroy the same together with all documents and
materials which contain or are based upon such Confidential Information.  




15.

GOVERNING LAW; JURISDICTION.  The Parties agree that this Agreement will be
construed and interpreted in accordance with the laws of the State of
California, without regard to the principles of conflicts of laws.  The Parties
irrevocably consent to the jurisdiction of the Federal District Court, in and
for California in connection with any action or proceeding arising out of or
relating to this Agreement, and agree that venue shall be proper in such court
to the exclusion of the courts in any other state or country.  The Parties
further agree that such designated forum is proper and convenient.

16.

ATTORNEYS’ FEES.  If either Party shall bring an action to enforce its
respective rights hereunder, the prevailing Party in such action shall be
entitled to recover its reasonable attorney’s fees and costs in connection with
such action and the enforcement of any judgment in connection with such action.

17.

NO CONSEQUENTIAL DAMAGES.  Except as expressly set forth otherwise in this
Agreement, in no event shall either Party be liable to the other Party, whether
as a result of breach of contract, warranty, tort (including negligence and
strict liability), patent infringement, trademark infringement or otherwise, for
indirect, incidental, special or consequential damages, including but not
limited to, loss of profit or revenues, even if such damages were foreseeable.
 ONN agrees that BAZI’s total liability related to any defective Product under
this Agreement shall not exceed the cost of replacement of any defective
Product, except as set forth in Section 11 related to indemnification. Bazi will
pay shipping on returns. Nothing in this clause shall operate or be deemed to
operate to exclude or limit liability to a greater extent than is permitted by
law.   

18.

ASSIGNMENT.  Neither Party may assign, delegate or otherwise transfer this
Agreement or any of its rights and obligations under this Agreement, whether
voluntarily, by operation of law or otherwise, without the other Party’s prior
written approval, which approval will not be unreasonably withheld.   

19.

ENTIRE AGREEMENT.  This Agreement supersedes any other representation,
statement, understanding or agreement between the Parties.  Neither Party has
relied on anything done or said with respect to the relationship between the
Parties, other than what is expressly set forth in this Agreement.  Both Parties
agree that there are no other representations or understandings, oral or
written, which change or modify the terms of this Agreement to prevent this
Agreement from becoming effective as written, or that in any way affects or
relates to the subject matter hereof.

20.

MODIFICATION.  No modification, waiver, amendment, discharge or change in this
Agreement will be valid unless the same is in writing and signed by the Parties.

21.

BINDING AGREEMENT.  The terms of this Agreement will be binding upon and will
inure to the benefit of and be enforceable by the Parties hereto and their
respective agents, representatives, successor and assigns, if permitted, and no
third party will have any rights with respect to this Agreement except as
expressly set forth herein.

22.

SEVERABILITY.  In the event any provision of this Agreement is held to be
invalid or unenforceable by a court or authorized tribunal of proper and full
jurisdiction, such provision will be stricken herefrom and the remainder of this
Agreement will continue in full force and effect.

23.

CAPTIONS.  Captions and section headings used herein are for convenience only
and are not part of this Agreement and shall not be used in construing it.

24.

COUNTERPARTS.  This Agreement may be executed in counterparts and all so
executed will constitute one agreement.

25.

SURVIVAL OF REPRESENTATIONS, WARRANTIES AND AGREEMENTS.  The covenants and
agreements of the Parties contained in Sections 3(d), 4, 8, 9, 11, 13, 14, 15,
16, and 17 shall survive the termination or expiration of this Agreement.

26.

NOTICES.  All notices, requests, demands, consents, and other communications
which are required or may be given under this Agreement (collectively, the
“Notices”) shall be in writing and shall be given either (i) by personal
delivery against a receipted copy, (ii) by nationally recognized overnight
courier or (iii) by certified or registered United States mail, return receipt
requested, postage prepaid, to the following addresses:

(i)

If to BAZI, to:




Bazi, Inc.

1730 Blake Street, Suite 305

Denver, Colorado 80202

Attn:  John Pougnet, CFO

 

With a copy, that shall not constitute notice, to:




Robinson, Waters & O’Dorisio, P.C.

1099 18th Street, Suite 2600

Denver, Colorado 80202

Attn:  Bryan D. Biesterfeld, Esq.




(ii)

If to the ONN, to:




Orthopedic National Network, LLC

90 Washington Street Apt PHD

New York, New York 10006

Attn: Renos Gordos, CEO

 

or to such other address of which written notice in accordance with this section
shall have been provided by such Party.  Notices may only be given in the manner
hereinabove described in this section and shall be deemed received when given in
such manner.




IN WITNESS WHEREOF, the Parties have caused this Exclusive Supply Agreement to
be executed by their duly authorized representatives as of the date first above
written.




BAZI:

ONN:




Bazi, Inc.

Orthopedic National Network, LLC







By:  

/s/ Deborah K. Wildrick

By:   /s/ Renos Gordos

Name:

Deborah K Wildrick

Name:

Renos Gordos

Title:

Chief Executive Officer

Title:   Chief Executive Officer     










Bazi International, Inc.







By:  

/s/ Deborah K. Wildrick

Name:

Deborah K Wildrick

Title:   Chief Executive Officer

 






07426.001 / 329036




--------------------------------------------------------------------------------





















